EXHIBIT 99 TXU CORP. AND SUBSIDIARIES CONDENSED STATEMENT OF CONSOLIDATED INCOME (Unaudited) Twelve Months Ended June 30, 2007 (millions of dollars, except per share amounts) Operating revenues $ 9,576 Costs and expenses: Fuel, purchased power and delivery fees 3,009 Operating costs 1,403 Depreciation and amortization 820 Selling, general and administrative expenses 896 Franchise and revenue-based taxes 392 Other income (111 ) Other deductions 939 Interest income (61 ) Interest expense and related charges 817 Total costs and expenses 8,104 Income from continuing operations before income taxes 1,472 Income tax expense 408 Income from continuing operations 1,064 Income from discontinued operations, net of tax effect 38 Net income available for common stock $ 1,102 Average shares of common stock outstanding (millions): Basic 458 Diluted 464 Per share of common stock - Basic: Net income from continuing operations available for common stock $ 2.33 Income from discontinued operations, net of tax effect .08 Net income available for common stock $ 2.41 Per share of common stock - Diluted: Net income from continuing operations available for common stock $ 2.30 Income from discontinued operations, net of tax effect .08 Net income available for common stock $ 2.38 Dividends declared $ 1.71
